Citation Nr: 0800106	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  05-17 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than August 25, 1997 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1961 to 
April 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which granted service connection for PTSD, assigning a 50 
percent evaluation effective August 25, 1997.  The RO denied 
entitlement to an earlier effective date in February 2004.

A service connection claim for headaches also was appealed to 
the Board; however, the RO granted this claim in June 2005.  
As this matter has been resolved, the claim is no longer in 
appellate status.


FINDINGS OF FACT

1.  The veteran originally filed a service connection claim 
for PTSD in October 1989.  The RO denied this claim in 
September 1990, providing notice to the veteran along with 
the procedure for appealing the decision, but the veteran did 
not appeal and that decision is now final.

2.  The veteran's representative's assertion that VA breached 
its duty to assist in the September 1990 rating decision 
cannot form a valid basis for a clear and unmistakable error 
claim.

3.  The veteran filed a general claim to reopen on May 13, 
1993 and a more specific claim to reopen service connection 
for PTSD on August 25, 1997.


CONCLUSION OF LAW


Resolving all doubt, the criteria for an effective date of 
May 13, 1993, but no earlier, for a grant of service 
connection for PTSD are met. 38 U.S.C.A. §§ 5103, 5103A, 5110 
(West 2002 and Supp. 2007); 38 C.F.R. §§ 3.151(a), 3.155, 
3.157, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a). VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO. Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant notice by letter dated in 
January 2004 regarding the claim for an earlier effective 
date for service connection for PTSD, which was prior to the 
original adjudication of the earlier effective date issue in 
February 2004.  The notification substantially complied with 
the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his 
possession that pertains to the claim.

While the notice did not include the laws regarding degrees 
of disability ratings, the statutory scheme contemplates that 
once a decision awarding service connection, a disability 
rating, and an effective date has been made, section 5103(a) 
notice has served its purpose.  Dingess v. Nicholson, 19 Vet. 
App. at 490 (2006).  As the veteran was granted service 
connection and assigned an evaluation and effective date in 
October 2002, the Secretary had no obligation to provide 
further notice under the statute. Id.  Additionally, the 
veteran is not taking issue with the degree of disability 
assigned for PTSD, but rather the effective date for service 
connection, for which he has been provided notice.  As such, 
any defect with respect to the timing or content of the 
notice requirement was non-prejudicial.  

VA has obtained service medical records and assisted the 
veteran in obtaining evidence.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the veteran's claims file.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran contends that he is entitled to an effective date 
earlier than August 25, 1997 for his grant of service 
connection for PTSD.  He argues that he has had PTSD since 
his service in Vietnam.  The veteran's representative also 
contends that the RO should have obtained the veteran's 
personnel records in 1990 at the time of the original rating 
decision that denied service connection for PTSD and thus 
breached its duty to assist the veteran.

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  In cases involving claims for 
direct service connection, the effective date will be the day 
following separation from active service or date entitlement 
arose if claim is received within one year after separation 
from service.  Otherwise, the effective date will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 
3.400(b)(2).  The same is true for claims to reopen based on 
new and material evidence. 38 U.S.C.A. § 5110(i); 38 C.F.R. § 
3.400(q).

The veteran originally filed a service connection claim for 
PTSD in October 1989.  The RO denied this claim in September 
1990, providing notice to the veteran along with the 
procedure for appealing the decision.  The veteran did not 
appeal this decision; so it became final.  See 38 C.F.R. §§ 
3.104, 20.302.  The only way the September 1990 rating 
decision can be reversed or revised is with evidence that the 
decision was clearly and unmistakably erroneous. 38 C.F.R. § 
3.105.

The veteran's representative contends that the RO should have 
obtained the veteran's personnel records in 1990.  This 
argument, however, cannot form a basis for a clear and 
unmistakable error claim.  To establish a valid clear and 
unmistakable error claim, a claimant must show that either 
the correct facts, as they were known at the time, were not 
before the adjudicator, or that the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Russell v. Principi, 3 Vet. App. 310 (1992).  A breach of a 
duty to assist can never amount to clear and unmistakable 
error, because such a breach creates only an incomplete, 
rather than an incorrect record.  See Tetro v. Gober, 14 Vet. 
App. 100, 109 (2000).   

On May 13, 1993, the veteran submitted a statement indicating 
that he wished to reopen his claim and that he never received 
notice of any previous VA action on his claim.  To the extent 
that the veteran argues he never received notice, the record 
shows the RO mailed the notice to the last known address of 
record in September 1990; and in fact, the address written on 
the bottom of the veteran's May 1993 statement is the same as 
the one reflected on the September 1990 notice.  Even if the 
veteran had changed his address, he has a duty to keep VA 
apprised of his whereabouts.  See generally Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the 
original service connection claim cannot serve as the 
effective date for the recent award of service connection for 
PTSD.  See Lalonde v. West, 12 Vet. App. 377, 382 (1999).

Resolving all doubt in the veteran's favor, however, the May 
1993 statement can be construed as an informal claim to 
reopen service connection for PTSD.  Any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by [VA], from a claimant...may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).  Although 
the veteran did not specify which claim he wanted to reopen 
in May 1993, there is no record that the RO responded to this 
statement.  It was not until August 25, 1997, when the 
veteran submitted another statement specifically indicating 
that he wanted to reopen his service connection claim for 
PTSD that the RO readjudicated the veteran's claim.  The RO 
later established the August 25, 1997 statement as the 
effective date for the grant of service connection for PTSD 
on the basis that the veteran had continued his claim since 
then.  In reviewing the record as a whole, however, the 
veteran reasonably can be shown to have been pursuing his 
claim since May 13, 1993.  For this reason, an earlier 
effective date of May 13, 1993 for the grant of service 
connection for PTSD is warranted.  For the reasons stated 
above, an effective date earlier than this is not 
established.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 
3.400(b)(2).


ORDER

Entitlement to an effective date of May 13, 1993 for the 
grant of service connection for PTSD is granted, but no 
earlier, subject to the rules and payments of monetary 
benefits.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


